___________

                            No. 96-1809
                            ___________

Calixto Raymond Ledon,           *
                                 *
          Appellant,             *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * District of Minnesota.
United States of America,        *
                                 *       [UNPUBLISHED]
          Appellee.              *
                            ___________

                  Submitted:   December 18, 1996

                       Filed: December 24, 1996
                            ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

     In 1995, Calixto Raymond Ledon pleaded guilty to distributing
cocaine.     The district court1 sentenced him to 70 months
imprisonment and four years supervised release. Ledon did not file
a direct criminal appeal. Ledon filed the instant 28 U.S.C. § 2255
motion, asserting that his criminal conviction violated the Double
Jeopardy Clause's prohibition against multiple punishments for the
same   offense,   because  his   property   had  previously   been
administratively forfeited pursuant to 21 U.S.C. § 881(a)(4) and
(a)(6). The district court denied relief, and Ledon appeals.


     Ledon's claim is foreclosed for the reasons set forth in
United States v. Ursery, 116 S. Ct. 2135, 2148-49 (1996) (civil



     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota.
forfeitures under 21 U.S.C. § 881(a)(6) and (7) are neither
"punishment" nor criminal for purposes of Double Jeopardy Clause);
United States v. One 1970 36.9' Columbia Sailing Boat, 91 F.3d
1053, 1056 (8th Cir. 1996) (Ursery applies to forfeitures under
§ 881(a)(4)); and United States v. Kress, 88 F.3d 664, 665-66 (8th
Cir. 1996) (Ursery forecloses a double jeopardy claim involving
administrative forfeiture).


     Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-